Citation Nr: 0618978	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for bilateral pes planus.

Entitlement to service connection for an inner ear disorder, 
to include vertigo and Meniere's disease.

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953, including service in Korea during the Korean Conflict.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in February 2004, when it was remanded for 
additional evidentiary and procedural development.  It has 
again been returned for the Board for further appellate 
review.


FINDINGS OF FACT

1.  Bilateral pes planus pre-existed the veteran's period of 
service.

2.  No increase in the severity of the veteran's bilateral 
pes planus is shown during his period of service.

3.  There is no medical evidence of hypertension or an inner 
ear disorder in service or for years after service, and no 
competent evidence linking these disabilities to service.  

4.  In August 2004, a VA examining physician opined that 
neither hypertension or the veteran's balance/inner ear 
disorders were related to service.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.306 (2005).

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.310 (2005).

An inner ear disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
bilateral pes planus.  He asserts that his bilateral pes 
planus pre-existed service but was aggravated by the 
strenuous exercise and long hours on his feet during service.  
He claims he developed hypertension and an inner ear disorder 
in service, and/or his hypertension is secondary to his 
service connected post traumatic stress disorder.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file reveals that the RO advised the veteran 
of the four elements required by Pelegrini II in a letter 
dated in March 2004.  He was provided with a similar letter 
in August 2002.

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, there is no prejudice in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by March 2004 and thereafter 
readjudicated the claim in a Supplemental Statement of the 
Case dated in January 2005.

The RO has provided the veteran with the substance of the 
laws and regulations governing the award of service 
connection, as well as the substance of the regulations 
regarding VA notice and duty to assist obligations.  

Service medical records and VA medical records have been 
obtained for inclusion in the claims file.  Additionally, the 
veteran has submitted several private medical statements in 
support of his claims.  The veteran was provided with VA 
examinations pertaining to the claims on appeal and the 
reports of these examinations have been carefully reviewed.  
There have been no additional records identified as relevant.  

We note that the veteran submitted a statement in February 
2005 to the effect that he was dissatisfied with the August 
2004 VA examination of his feet and desires another 
examination.  He complained that the physician did not 
adequately record the amount of current pain he experiences 
in his feet and the functional limitations he has when 
walking.  Review of the examination report reflects that the 
examiner did in fact note these complaints and limitations.  
Perhaps the summary of the report which was contained in the 
January 2005 Supplemental Statement of the Case did not fully 
reflect the entire content of the examination report, leading 
to the veteran's misperception.  However, in light of the 
fact that the veteran's service connection claim is being 
denied due to lack of aggravation during service, rather than 
due to an inadequate description of the extent of the current 
disability, the Board is of the opinion that further 
examination to better document the current disability is not 
warranted.  We also observe that the August 2004 examination 
report does fully address the issue of whether the veteran's 
bilateral pes planus noted upon the entrance examination 
report underwent a permanent increase in severity during the 
veteran's active duty, in that the examiner provided an 
informed and well-explained opinion on this issue.

Thus, the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
point.

Governing law and regulations

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection for hypertension may be presumed if 
manifested to a degree of 10 percent within one year of 
service.  38 C.F.R. §§  3.307, 3.309.  

Service connection also may be established for disability 
which is proximately due to or the result of an already 
service connected disability.  38 C.F.R. § 3.310.  

Service connection for bilateral pes planus

The August 1950 report of the general medical examination 
conducted in conjunction with the veteran's entry onto active 
service reflects that the veteran was considered to have 
first degree pes planus with no significant abnormality noted 
upon examination.  Under the physical profile portion of the 
examination report, it is noted that he had pes planus with 
no current disability and that he was qualified for general 
duty.  

The veteran's report of having undergone strenuous exercise 
and long hours on his feet during service is entirely 
consistent with the demands of military service.  However, 
there is no indication in his service medical records of any 
contemporaneous foot problems during service.  As noted 
above, his minimal one degree pes planus was considered to 
have resulted in no current disability at the time of his 
entrance into service.  His service medical records do not 
reflect any complaints or treatment for foot problems during 
service.  Furthermore, the report of the general medical 
examination conducted in July 1953, just prior to his 
separation from service does not reflect any impairment 
involving his feet at all.  His feet were deemed to have been 
normal upon clinical examination and the physical profile 
portion of the report contains no comment whatsoever which 
would be pertinent to his feet.  There is no indication that 
pes planus was present or observed by the examiner during the 
July 1953 examination.  

In support of his claim, the veteran provided a September 
2002 statement from his private physician to the effect that 
the veteran currently has flat feet (pes planus).  The 
statement does not provide a linkage between the current 
disability and the veteran's period of service.  Recent VA 
treatment records do not reflect any particular complaints or 
treatment referable to flat feet.

The veteran underwent a VA examination in August 2004.  
During the examination, the veteran reported that his foot 
pain began during service but worsened when he was driving a 
truck twenty years prior to the examination and had been 
getting worse lately.  The veteran described significant 
current pain in his feet as well as redness and weakness 
brought on by walking or standing.  The examiner reviewed an 
X-ray study dated in October 2002, which was interpreted as 
showing bilateral pes planus deformity with calcaneal spurs.  
He also reviewed an August 2004 X-ray study which was 
interpreted as showing bilateral calcaneal spurs with 
otherwise normal views of the feet.  Current diagnoses 
included bilateral foot strain and bilateral pes planus.  The 
examiner also reviewed the veteran's service medical records 
and noted that there were no reports during service of any 
foot pain or problems with the feet, other than the pes 
planus noted on the entrance examination report.  

Based upon review of the veteran's service medical records, 
his claims file, and the physical examination of the 
veteran's feet, the examiner rendered the following opinion:  

There is no evidence to support that the 
[veteran's] pes planus underwent a permanent 
increase in severity as a result of his military 
service.  It is my opinion that his pes planus did 
not undergo a permanent increase in severity as a 
result of his military service, based on review of 
the service medical record[s].  It is noted that he 
reports that the pain began while in service, and 
that it is worse lately and it began getting worse 
when driving his truck twenty years ago. 

In evaluating the veteran's claim, the Board first finds that 
the veteran's bilateral pes planus was present upon his 
entrance into service, as evidenced by the report of the 
August 1950 medical examination.  Thus, the disability 
existed prior to service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
disability underwent an increase in severity during service.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Under the framework set forth above, the next step is to 
determine whether there was an increase in the level of 
disability arising from the veteran's pes planus during 
service.  Based upon the evidence of record, the Board can 
only conclude that no increase in severity was shown during 
service.  The only indication of pes planus in the veteran's 
service records is in the report of the entrance examination.  
There are no complaints or findings of pes planus at any 
point thereafter until many years subsequent to service.  
That the report of the veteran's separation examination is 
entirely negative for pes planus or indeed any impairment 
involving the feet is particularly probative on this point.  
If one were to only interpret the written record, one could 
even conclude that the veteran's pes planus improved during 
service, as there is no indication that pes planus was 
observed during the separation examination.  We do not have 
to make such a determination at this time, however.  It 
suffices for purposes of this analysis to find that evidence 
of record does not demonstrate any increase in severity 
during service.  That the VA physician who performed the 
August 2004 examination reached the same conclusion based 
upon the application of medical expertise serves to reinforce 
this conclusion drawn from the review of the veteran's 
medical records.  

The Board is cognizant of the veteran's contention that he 
experienced pain in his feet during service.  However, as a 
lay person untrained in medicine, his personal account of 
symptomatology during service is helpful, but is not 
probative of the cause of his foot pain.  As a non-medical 
expert, he is not competent to provide a medical opinion as 
to the causation of his foot pain.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the Board has found that the veteran's bilateral pes 
planus did not undergo any increase in severity during the 
veteran's three years of service, the presumption of 
aggravation is not for application and the legal analysis 
must end here.  The preponderance of the evidence is against 
the veteran's claim for service connection for bilateral pes 
planus and the appeal is denied.

Service Connection for Hypertension and an Inner Ear disorder

Regarding the veteran's claims concerning hypertension and an 
inner ear disorder, his service medical records fail to 
reflect any relevant complaints or findings.  When examined 
in connection with his discharge from service, no 
abnormalities were noted on clinical evaluation.  The post 
service record likewise fails to show any relevant findings 
until decades after service.  Indeed, the veteran reported he 
was first diagnosed to have hypertension in 1990, and in 
2002, he reported only a 5 year history of inner ear 
problems.  Furthermore, the veteran has not identified any 
record which would show a link between his claimed disorders 
and service or service connected disability, nor has he 
indicated any medical professional has told him these 
disabilities are related to service, or service connected 
disability.  Following an examination conducted for VA 
purposes in August 2002, the examiner specifically concluded 
that neither hypertension or the veteran's inner ear disorder 
(diagnosed as vertigo and Meniere's syndrome) were related to 
service.  

Absent competent evidence of the claimed disabilities in 
service, and for many years after service, and no such 
evidence linking the claimed disabilities to service, or 
service connected disability, a basis upon which to grant 
service connection has not been presented.  Accordingly, the 
appeal is denied.  




ORDER

Service connection for bilateral pes planus is denied.

Service connection for hypertension is denied.  

Service connection for an inner ear disorder, to include 
vertigo and Meniere's disease is denied.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


